Citation Nr: 1341194	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the issues for further development in July 2011.  

The issue of service connection for B-Cell lymphoma been raised by the record and was referred to the RO in the July 2011 Board remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues for further development in July 2011 to afford the Veteran a VA examination and to obtain a nexus opinion regarding the Veteran's skin and knee claims.  

Regarding the skin, the examiner only addressed a fungal infection and basal cell carcinoma.  However, there appears to have been other skin diagnoses entered during the appeal period as reflected in dermatology records obtained after the VA examination was conducted.  This requires some comment that should be sought on remand.  

With respect to the knees, a theory of entitlement is that the Veteran sustained a left knee disability during service from a puncture wound, and then subsequently developed a right knee disability as secondary to the left knee.  Here, the examiner appeared to have based her conclusions on the understanding that the Veteran's in-service left knee injury required only one day of treatment.  In fact, he appears to have been hospitalized almost two weeks.  Another opinion should be sought.  

Under these circumstances, the case is remand for the following:  


1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service knee and skin symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should ask the Veteran to identify any outstanding records he wishes VA to consider in connection with the matter, copies of which should be sought.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a new VA examination regarding the knees and skin.  The examiner/s should review the claims file, note all current skin and knee findings, and address the following questions:

a.)  Is it at least as likely as not that the Veteran's skin disabilities (to include any diagnosed skin disabilities during the period on appeal [since 2006] even if not present during the examination) had their onset during service or were causally related to service, including the versicolor noted therein?  In this regard, the examiner should refer to the records of treatment obtained from Heather Haley, MD, Heather Dermatology Group.  

b.)  Is it at least as likely as not that any current left knee disability had its onset during service, or is causally related to service?  The examiner should note whether any post service left knee surgeries were made necessary by an in-service injury.  

Should the examiner determine that a left knee disability is causally or etiologically related to service, then the examiner should provide an opinion regarding whether any right knee disability was caused or has increased in severity by the Veteran's left knee.

The reasons for all opinions/conclusions expressed should be explained.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


